PER CURIAM.
Petitioner was examined in the police court of the city and county of San Francisco on a charge *664of obtaining money under false pretenses, and was committed for trial to the superior court. He asks to be discharged on habeas corpus, under subdivision 7 of section 1487 of the Penal Code, upon the ground that he was committed without reasonable or probable cause. His contention is that the evidence was not sufficient to warrant his being held, in that the alleged false pretense was not “proven by the testimony of two witnesses, or that of one witness and corroborating circumstances,” as required by section 1110 of the Penal Code. There was, as appears by the record, but one witness to the false pretense—the prosecuting witness; but after a careful examination of all the evidence upon which the commitment was based, and applying, as we must, the rule that the evidence is to be taken as establishing all that it tends to prove, we are not prepared to say that there are no corroborating circumstances within the purview of the section relied upon. For these reasons the petitioner must be remanded, and it is so ordered.